              Case 2:20-cv-04893-CMR Document 1-4 Filed 08/27/20 Page 1 of 2



          EXHIBIT C: GENERIC DRUG MANUFACTURERS REFERRED TO IN
                                COMPLAINT

Abbreviation             Full Name of Manuanufacturer(s)


Actavis                  Actavis Holdco U.S., Inc.; Actavis Elizabeth LLC; Actavis Pharma, Inc.

Amneal                   Amneal Pharmaceuticals, Inc.; Amneal Pharmaceuticals, LLC

Apotex                   Apotex Corp.

Ascend                   Ascend Laboratories, LLC

Aurobindo                Aurobindo Pharma U.S.A., Inc.

Barr                     Barr Pharmaceuticals, LLC

Bausch (a/k/a Valeant)   Bausch Health Americas, Inc., Bausch Health US, LLC

Breckenridge             Breckenridge Pharmaceutical, Inc.

Caraco                   Caraco Pharmaceutical Laboratories Ltd.

Citron                   Citron Pharma, LLC

DAVA                     DAVA Pharmaceuticals, LLC

Dr. Reddy's              Dr. Reddy's Laboratories, Inc.

Emcure                   Emcure Pharmaceuticals Private Limited

Endo                     Endo International plc

Fougera                  Fougera Pharmaceuticals, Inc.

G&W                      G&W Laboratories, Inc.

Generics                 Generics Bidco I, LLC

Glenmark                 Glenmark Pharmaceuticals, Inc.

Greenstone               Greenstone LLC

Heritage                 Heritage Pharmaceuticals, Inc.

Lannett                  Lannett Company, Inc.
               Case 2:20-cv-04893-CMR Document 1-4 Filed 08/27/20 Page 2 of 2



Lupin                    Lupin Pharmaceuticals, Inc,

Mallinckrodt             Mallinckrodt Inc., Mallinckrodt LLC, Mallinckrodt Plc

Mayne                    Mayne Pharma USA, Inc.

Mutual                   Mutual Pharmaceutical Company, Inc.

Mylan                    Mylan Inc.; Mylan Pharmaceuticals Inc.

Novartis                 Novartis AG

Par                      Par Pharmaceutical, Inc.

Perrigo                  Perrigo New York, Inc.

Pfizer                   Pfizer Inc.

PLIVA                    PLIVA, Inc.

Rising                   Rising Pharmaceuticals, Inc., Rising Pharma Holdings, Inc.

Sandoz                   Sandoz, Inc.; Sandoz Germany

Sun                      Sun Pharmaceutical Industries, Inc., Sun Pharmaceutical Industries Ltd.

Taro                     Taro Pharmaceuticals USA, Inc., Taro Pharmaceutical Industries, Ltd.

Teligent                 Teligent, Inc.

Teva                     Teva Pharmaceuticals USA, Inc.

Upsher-Smith             Upsher-Smith Laboratories, LLC

URL                      URL Pharma, Inc.

West-Ward                West-Ward Pharmaceuticals Corp.

Wockhardt                Wockhardt USA LLC

Zydus                    Zydus Pharma-ceuticals (USA), Inc.
